DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 9, 11 and 17 – 26 are pending in the instant application.
Response to Applicant’s Remarks
Applicant’s amendments filed under After Final Consideration Pilot Program 2.0 on October 18, 2022 has been entered.
The rejection under 35 U.S.C. §103 of the claims 1 – 4, 8 and 19 – 20 as being obvious over Fang et al., Chin. J. Org. Chem. 2013, 33, pp. 523-529 is hereby withdrawn in view of Applicant’s cancellation of the claims 1 – 4 and 8. Claims 19 – 20 have been amended to be dependent upon the present claims 9 and 17 respectively.
Expanded Search: Applicant’s amendment necessitates new grounds of search. Search has been expanded to include the scope of the present claims 9, 11 and 19, wherein:
R1 and R2 together with the N atom form a heterocyclic group (morpholinyl, piperidinyl or imidazolyl); and
R4 is chloro, methoxy or morpholinyl.

Since the above scope is not free of prior art, search has not been expanded further yet to the full scope of the instant claims.
Since claims 9, 11 and 19 were only objected as being dependent upon a rejected base claim but were otherwise noted as allowable in the Final Rejection dated August 18, 2022, a new 2nd action Non-Final is issued in order to address prior art rejections in view of claims 9, 11 and 19.
Claim Objections
Claims 17 – 18  and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
Statutory Authority:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Qiu et al., Pharmacological Research (2016), 104: pp. 86-96 (Qiu).
	Qiu teaches the compound 3s. See, page 90, Scheme 1; and page 88, Table 1. The compound 3s is presented below:

    PNG
    media_image1.png
    193
    522
    media_image1.png
    Greyscale

	Qiu teaches the compound of formula I, wherein:
R1 and R2 together with the N atom form a heterocyclic group (morpholinyl);
R4 is methoxy; and
R3, R5, R6 and R7 are each hydrogen.

	The present claim 19 is drawn towards a composition comprising the compound of claim 9. Qiu teaches that 4-morpholinobenzaldehyde was mixed with acetophenone and ethanol; and refluxed at 0 °C for 2 hours in order to obtain the compound 3s. See, page 90, Scheme 1(b).
	Therefore, the prior art reference anticipates the present claims.

Claims 9 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Qiu et al., Pharmacological Research (2016), 104: pp. 86-96 (Qiu).
	Qiu teaches the compound 3g. See, page 90, Scheme 1; and page 88, Table 1. The compound 3g is presented below:

    PNG
    media_image2.png
    193
    511
    media_image2.png
    Greyscale

	Qiu teaches the compound of formula I, wherein:
R1 and R2 together with the N atom form a heterocyclic group (morpholinyl); and
R4 is chloro; and
R3, R5, R6 and R7 are each hydrogen.

	The present claim 19 is drawn towards a composition comprising the compound of claim 9. Qiu teaches that 4-morpholinobenzaldehyde was mixed with acetophenone and ethanol; and refluxed at 0 °C for 2 hours in order to obtain the compound 3g. See, page 90, Scheme 1(b).
	Therefore, the prior art reference anticipates the present claims.

Claims 9, 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bukhari et al., Med. Chem. Res. (2013), 22: pp. 5248-5254 (Bukhari).
	Bukhari teaches the compound 1d. See, page 5249, Scheme 1; and page 5250, Table 1. The compound 1d is presented below:

    PNG
    media_image3.png
    77
    286
    media_image3.png
    Greyscale

	Bukhari teaches the compound of formula I, wherein:
R1 and R2 together with the N atom form a heterocyclic group (imidazolyl);
R4 is methoxy; and
R3, R5, R6 and R7 are each hydrogen.

	The present specification defines the term “heterocyclic group” as “… a non-aromatic or aromatic mono- or multi-ring radical structure having 3 to 16 members … Heterocyclyl groups include but are not limited to, for example, pyrrolidine, oxolane, thiolane, imidazole, oxazole, piperidine, piperizine, morpholine, lactones, lactams, such as azetidiones, and pyrrolidiones, sultams, sultones, and the like”. See, paragraph [0068]. Emphasis added.
	The present claim 19 is drawn towards a composition comprising the compound of claim 9. Bukhari teaches that a solution of 40% NaOH was added to a mixture of 4-(1H-imidazol-I-yl)benzaldehyde, corresponding substituted acetophenone and methanol. The solution was stirred, filtered and washed with cold methanol to obtain the compound 1d. See, page 5250, 5th paragraph.
	Therefore, the prior art reference anticipates the present claims.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by STN Registry RN 1002183-74-5 (Entered date: February 8, 2008).
	RN 1002183-74-5 teaches the compound as presented below:

    PNG
    media_image4.png
    253
    471
    media_image4.png
    Greyscale

	RN 1002183-74-5 teaches the compound of formula I, wherein:
R1 and R2 together with the N atom form a heterocyclic group (piperidinyl); and
R4 is chloro; and
R3, R5, R6 and R7 are each hydrogen.

	Therefore, the prior art reference anticipates the present claim.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by STN Registry RN 940853-37-2 (Entered date: July 2, 2007).
	RN 940853-37-2 teaches the compound as presented below:

    PNG
    media_image5.png
    254
    545
    media_image5.png
    Greyscale

	RN 1002183-74-5 teaches the compound of formula I, wherein:
R1 and R2 together with the N atom form a heterocyclic group (morpholinyl); and
R4 is morpholinyl; and
R3, R5, R6 and R7 are each hydrogen.

	Therefore, the prior art reference anticipates the present claim.

Conclusion
Claims 9, 11 and 19 are rejected.
Claims 17 – 18 and 20 are objected.
Claims 21 – 26 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                                                                                                                                                                                                        
/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626